        Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 1 of 15



Kenneth L. Baum, Esq.
LAW OF'F'ICES OT'KE}{FIETH L.
BATTM LLC
167 Main Street
Hackensack, New Jersey 07601
201-853-3030
201 -584-A297 Facsimile
Attorneys for Defendant Educational
Credit Management Corporation

TINITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHUL MANCHANDA.                                 CryIII. ACTION NO. 1:T9-cv-05121 (WHp)

                       Plaintifl                                   Civil Action

        v                                        DECLARATION OF KERRY KLISCH IN
                                                      SUPPORT OF DEFENDANT
EDUCATIONAL CREDIT                                     EDUCATIONAL CREDIT
CORPORATION,                                       MANAGEMENT CORPORATION'S
                                                 OPPOSISION TO PLAINTIFF'S MOTION
                       Defendant.                    FOR SUMMARY JUDGMENT




       KERRY KIISCH, of fulI age, pursuant to 28 U.S.C.     $   1746, hereby declares under

penalty of perjury as follows:

                                        BACKGROUND

       l.      I am a Litigation Specialist employed by ECMC Shared Services Company

("ECMCSSC"). ECMCSSC provides legal services to Educational Credit lVlanagement

Corporation ("ECMC"). I am familiar with the facts and circumstances set forth herein and am

authorized to make this Declaration in support of ECMC's motion for summary judgrnent

pursuant to Fed. R- Civ. P. 56 (the "Motioa").

       2.      ECMC was created under the direction of the United States Departrnent   of
Education to provide specialized guarantor services pursuant to the Federal Family Education
        Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 2 of 15



Loan Program (*FFELP'), including accepting transfer of title, as well as all FFELP guarantor

responsibilities, of certain student loan accounts on which the student loan borrower has filed a

bankruptcy proceeding. ECMC only collects debts for its own account * that is, debts in which it

has a proprietary interest   -   and does not collects the debts of other entities. ECMC is a not-for-

profit corporation duly organized under the laws of the State of Minnesota, with officgs located

at 111 South washington Avenue, suite 1400, Minneapolis, Minnesota 55401.

       3.      On or about May        l, 2AA3, Plaintiffsigned   a Federal   Consolidation Loan

Application and Promissory Note requesting         a   consolidation of his existing student loans under

FFELP (the 'I.{ote'"). A true copy of the Note is attached hereto as Sxhibit        A.   The lender was

College Loan Corporation.

       4.      The consolidation loan made pursuant to the Note (the "Loan') was disbursed on

or about August 26,2AA3, in the original principal amount of $118,806. The loan was originally

guaranteed by American Student Assistance         ("ASA')"

       5.      By agreement, ASA assigns to ECMC its student loan accounts for borrowers that

have filed a bankruptcy proceeding. On        April 31,z}l4,Plaintifffiled bankruptcy,      case number

14-11259. Thus, on or around July 10, 2014 ASA transferred all right, title, and interest in the

Note to ECMC and ECMC became the FFELP guarantor. A true copy of the Assignment letter

from ASA to ECMC and the ECMC transfer manifest, redacted to reflect Plaintiffs loan only, is

attached hereto as E$iLit B.

       6.      When Plainti{f s bankruptcy was dismissed on or around January 7,2075,the

Loan was repurchased by the lender pursuant to federal regulations. ECMC remained the

FFELP guarantor.




                                                       2
        Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 3 of 15



        7.             When Plaintifffailed to maintain repayment of the Loan it became severely

delinquent and attained a default status. The lender submitted a default claim to ECMC in

accordance          with 34 C.F.R.   $ 682.102(9). ECMC paid the default claim and all right,   title, and

interest in the Note again transferred to ECMC.

        8.            Upon default of a federally guaranteed student loan, interest is capitalized

pursuant to 34 C.F.R $ 682.410(b)(a) and collection costs are added pursuant to 34 C.F.R.             g


682. rcb)Q).

       9.             The applicable federal statute specifically requires guaranty agencies such as

ECMC to assess collection costs against defaulted student loans. 20 U.S.C. g 1091a(bXl).

        10.           Federal regulations authorize the charging and dictate the calculation of collection

costs by guaranty agencies against defaulted student loans. 34 C.F.R $$ 6S2.410(bX2);

682.40sO)(1)(vi)(B).

        1   I   .     As of June I , 2AA8, ED determined that the rnaximum collection cost that could

be charged by a guaranty agency was24.34Ya.

       12.            ECMC's intemal collection costs rate, pursuant to 34 C.F.R. $ 30.60, was higher

than the amount capped by ED. ECMC's collection costs were thus chargedat}4.34Yo" which is

the same amount Debtor would be charged if the loans were held by ED.

       13.            On or about April 14, 20L7, Plaintiffexecuted an agreement with ECMC,

whereby he agreed to rehabilitate the Loan pursuant to 34 C.F'.R. $ 682.405. The successful

completion of that process would remove the default status and the Loan would go back to a

repayment status with a lender. A true copy of that agreement is attached as Exhibit C.

       14.            When a rehabilitation is completed on a federally guaranteed student loan, all

unpaid interest and collection costs are capitalizedpursuant to 34 C.F.R. $ 6S2.405(bXIXVIXB).




                                                        a
                                                        J
        Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 4 of 15



        15.    Upon completion of a rehabilitation, the amount of collection costs that can be

included in the loan balance is capped at l6Yo. Thus, Plaintiffs collection costs were reduced

ftom24.34% down to l1Yo,resulting in        a decrease   in collection costs of approximately

$11,000.00.

        16.    Plaintiffsuccessfirlly completed the rehabilitation of the Loan. As      a result, on   or

about January 29,2018, an eligible lenderNavient Credit Finance Corporation ('Navienf')

purchased the Loan.

        17.    All activity by ECMC    was performed in its capacrty as a FFELP guarantor and

pursuant to its duties thereunder as a fiduciary to the Department of Education.

        18.    ECMC sent Plaintiffthe Notice of Default ('t{OD") to Plaintiff s last known

address as ofthe date of the NOD.

        19.    Plaiatiffconsolidated the FFELP Loan into the Direct Loan Program on or around

March 22,2A18 and created a new consolidation loan under tlre Direct Loan Program. Thus,

Plaintiff does not currently have any loans under the FFELP and ECMC no longer has any role

with regards to Plaintiffs student loans.




                                                   4
       Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 5 of 15



       I hereby declare that the foregoing statements rnade by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




                                                           Y

DATED: June 18,2A21




                                               5
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 6 of 15




                 EXHIBIT A
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 7 of 15
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 8 of 15




                 EXHIBIT B
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 9 of 15
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 10 of 15
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 11 of 15




                  EXHIBIT C
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 12 of 15
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 13 of 15
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 14 of 15
Case 1:19-cv-05121-WHP Document 78-2 Filed 06/18/21 Page 15 of 15
